DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-13, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 recites “the tower tip and slewing platform” which lacks antecedent basis.
Claim 1 line 10 recites “a force fit connection,” which is not clear in light of the specification. Normally the phrase “force fit” denotes a type of interference fit, but this does not appear to be the present case, for example figure 2 appears to show mechanical abutment without a force fit (i.e. a bearing surface, but no interference fit). What is meant by the claim term “force fit?”
Claim 4 line 3 recites “the longitudinal beam axis,” which lacks antecedent basis.
Claim 4 line 5 recites “both at the first and/or second connection parts” (emphasis added), which does not make sense.  Are slots provided on both components, or either component?
Claim 5 line 3, claim 8 line 4, claim 8 line 6, and claim 10 line 3 recite “in particular,” which is vague and ambiguous.  It is not clear if words following this recitation are meant as limiting, or merely exemplary.
Claim 22 line 3 recites “the tower tip and slewing platform” which lacks antecedent basis.
Claim 22 line 9 recites “a force fit connection,” which is not clear in light of the specification. Normally the phrase “force fit” denotes a type of interference fit, but this does not appear to be the present case, for example figure 2 appears to show mechanical abutment without a force fit (i.e. a bearing surface, but no interference fit). What is meant by the claim term “force fit?”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,139,404 (hereinafter “Inada”).
Regarding claim 1 Inada discloses a tower crane, having a boom (40) and a counterboom (20),
wherein at least one of the boom (40) and counterboom (20) is connected in an articulated manner (see fig. 7A) to at least [a] tower tip (10t) by at least one connection point (at 45),
a first connection part (15f) of the at least one connection point (at 45) has a concave abutment surface and a second connection part (45f) of the connection point (at 45) comprises a convex counter-abutment surface, with the counter-abutment surface of the second connection part (45f) acting by compressive force on the abutment surface of the first connection part (15f) to effect a [connection] between the connection parts (15f/45f),
the second connection part (45f) comprises (is) a connection head having a defined radius as the counter-abutment surface (see figures 2 and 4), 
the first connection part (15f) is configured as a connection socket (see figure 2) having an inner radius adapted to the radius of the connection head (45f) as the abutment surface, and
said concave abutment surface (of 15f) and convex counter-abutment surface (of 45f) are configured to contact one another and fit and be secured together (capable of contacting and fitting and being secured together; i.e. this is a functional recitation) by movement of said second connection part (45f) only along a common axis orthogonal to a vertical direction (i.e. as shown in figure 2 Inada is capable of performing this function).  
Regarding claim 2 Inada discloses the above tower crane, and further discloses wherein the compressive force is produced by at least one boom guying and/or by a load torque (as per figure 1).  
Regarding claim 4 Inada discloses the above tower crane, and further discloses wherein at least one connection pin (P17i, see fig. 4) is insertable transversely to a longitudinal beam axis (A41), for fixing the connection with corresponding pin slots (see 17i and fig. 4 at 52) provided both at the first [and] second connection parts (15f/45f).  
Regarding claim 5 Inada discloses the above tower crane, and further discloses wherein said pin slot (see 17i and fig. 4 at 52) for the connection pin (P17i) is formed by a bore at the center of the convex counter-abutment surface (see column 7 lines 53-65).  
Regarding claim 6 Inada discloses the above tower crane, and further discloses wherein the at least one connection point (at 45) is arranged directly at the tower tip (10t; i.e. see figure 2) or at a slewing platform provided in the region of the tower tip (10t).
Regarding claim 7 Inada discloses the above tower crane, and further discloses wherein the first connection part (15f) is a component of the tower tip (10t) or of the slewing platform and the second connection part (45f) is arranged at the boom (40) or counterboom.  
Regarding claim 8 Inada discloses the above tower crane, and further discloses wherein at least one capturing eye (17i) is provided above (at least part of) the abutment surface or counter-abutment surface at the second or first connection part (45f/15f) in assembly position, through which capturing eye (17i) at least one capturing means (pin 52t).
Regarding claim 9 Inada discloses the above tower crane, and further discloses wherein the capturing eye (17i) is formed by an aperture within a metal sheet that is perpendicular on the connection head (i.e. on 45f).  
Regarding claim 10 Inada discloses the above tower crane, and further discloses wherein one or more capturing metal sheets (41c) are provided in the region of (i.e. “near” when assembled) the concave abutment surface (of 15f), that assist the leading together of the convex counter-abutment surface (of 45f) having the concave abutment surface during boom (40) assembly.  
Regarding claim 11 Inada discloses the above tower crane, and further discloses a method of assembling a boom (40) or counterboom (20) at a tower crane (i.e. at 10), comprising the following steps: 
providing the tower crane of claim 1 (as above); 
moving the boom (40) into the region of the tower tip (10t) and capturing the boom (40) by leading capturing means (pin 52) through a  capturing eye (17i); and 
adjusting the boom (40) to lead the abutment surface and counter-abutment surface (i.e. of 45f and 15f) together and inserting a pin (i.e. there are two pins 52, see figure 4) through the second connection part (45f).
Regarding claim 12 Inada discloses the above tower crane, and further discloses wherein a boom guying (as per figure 1) is tensioned or load torque is produced by lowering the boom (40) after the insertion of the pin (52) to apply compressive force to the connection point (at 45) (i.e. this is an intrinsic feature when the crane is fully set up).  
Regarding claim 13 Inada discloses the above tower crane, and further discloses a method of dismantling a boom (40) or counterboom (20) at a tower crane comprising the following steps: 
providing the tower crane of claim 1 (as above); 
drawing a pin (52) inserted through the second connection part (45f); 
aligning the boom (40)/counterboom (20) such that capturing means (i.e. there are two pins 52) are freely suspended within a capturing eye (17i); and 
pulling out the capturing means (second pin 52; i.e. at least during disassembly).
Regarding claim 21 Inada discloses the above tower crane, and further discloses 
Wherein said [connection] is provided by guying (i.e. when the crane is fully erected) said second connection part (45f) toward said first connection part (15f).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Applicant has not addressed the above 112(b) rejections.

Allowable Subject Matter
Claims 22-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to anticipate or make obvious the entire combination of claim limitations set forth in claim 22.  Specifically, claim 22 requires
the first connection part is configured as a connection socket having an inner radius adapted to the radius of the connection head as the abutment surface, said first connection part additionally comprises side metal sheets on opposite sides thereof, and said side metal sheets each having a bore for receiving a pin therethrough, being substantially parallel with one another, projecting beyond an upper edge of said first connection part, and comprising edge regions angled outwardly to form a receiving funnel for the second connection part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654      

/SANG K KIM/           Primary Examiner, Art Unit 3654